Citation Nr: 0420155	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-17 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for 
sinusitis.

2.  Entitlement to an increased rating for hiatal hernia with 
gastroesophageal reflux disease (GERD), evaluated as 30 
percent disabling prior to October 1, 2001, and evaluated as 
10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to October 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in St. Petersburg, Florida.  The veteran voiced 
disagreement in March 2002 and the RO issued a Statement of 
the Case (SOC) in October 2002.  The veteran perfected his 
appeal the following month.

The veteran's November 2002 substantive appeal reflects that 
he desired a hearing at the Board in Washington, D.C.  A 
hearing was scheduled for May 2004 and the veteran was so 
notified.  Correspondence dated in May 2004 from the veteran 
reflects that he would be unable to report for his scheduled 
hearing and that he was unable to travel.  He also asked the 
Board to "continue with your work and I await your 
decision."  Accordingly, the Board considers the veteran's 
request for a hearing withdrawn.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims has been developed and obtained, and all 
due process concerns have been addressed.

2.  The veteran's service-connected sinusitis is not 
manifested by incapacitating episodes or 3 or more non-
incapacitating episodes.  

3.  The veteran's service-connected hiatal hernia with GERD 
symptoms are controlled with medication and not manifested by 
dysphagia, pyrosis, or regurgitation accompanied by 
substernal or arm or shoulder pain.




CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.97, Diagnostic 
Codes 6510-6514 (2003).

2.  The criteria for disability rating in excess of 30 
percent prior to October 1, 2001, for a hiatal hernia with 
GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Diagnostic Code 
7346 (2003).

3.  The criteria for disability rating in excess of 10 
percent for a hiatal hernia with GERD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.114, Diagnostic Code 7346 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  In this 
regard, VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  After receipt of his 
claim for an increased rating for sinusitis, the RO sent the 
veteran a letter in June 2001 in which he was informed that 
VA would make reasonable efforts to obtain medical records, 
employment records, and records from other governmental 
agencies as long as he provided VA with enough information 
about the records so that a request could be made.  The 
letter also informed him that it was still his responsibility 
to make sure that VA received all requested records.  The 
June 2001 letter mistakenly provided the veteran with the 
criteria for a service connection claim instead of an 
increased rating claim.  After receipt of his claim for an 
increased rating for his hiatal hernia, the RO sent the 
veteran a letter in December 2001 regarding VA's duty to 
assist with his increased rating claim.  His claim for an 
increased rating for sinusitis was not referenced in the 
December 2001 letter.

In May 2003, the RO remedied this oversight by sending the 
veteran another letter that informed him that he needed to 
provide evidence of an increase in his service-connected 
disabilities and what evidence and information for which he 
was reasonable and what evidence it was VA's duty to obtain 
or make reasonable efforts to obtain.  Because the VCAA 
notice vis-à-vis an increased rating claim was not provided 
to the veteran prior to the issuance of the rating decision, 
the timing of the notice does not comply with the express 
requirements of the law as found by the United States Court 
of Appeals for Veterans Claims (Court) for his sinusitis 
claim.  See Pelegrini v. Principi, __ Vet. App. __, No. 01-
944 (June 24, 2004).  The Board finds that the error in 
timing of the correct notice in the instant case was not 
prejudicial to the veteran.  Specifically, he was initially 
provided with notice that VA would make reasonable efforts on 
his behalf to obtain evidence and eventually notified of this 
duty in the context of an increased rating claim prior to his 
claim being certified to the Board for appellate review.  
Likewise, even following the May 2003 letter, the RO issued 
supplemental statements of the case which included 
discussions addressing the reasons for the denial.  The 
veteran has been afforded numerous opportunities to identify 
or submit evidence for his increased rating claims.  
Accordingly, the Board considers the VA's notice requirements 
have been met and any error in timing is harmless.
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran was afforded VA examinations in January 
2002.  See 38 C.F.R. § 3.159(c)(4) (2003).  The resulting 
reports have been obtained.  The veteran's VA medical records 
have been obtained.  The records reflect that the veteran 
primarily receives treatment from a private medical provider.  
Private medical records, including treatment records and 
hospital records, have been associated with his claims 
folder.  After the most recent Supplemental Statement of the 
Case (SSOC) was issued in September 2003, the veteran 
indicated that same month that he did not have any additional 
evidence to support his claim.  As the veteran has not 
identified evidence not of record, the Board concludes that 
no further assistance to the veteran regarding development of 
evidence is required, and further development assistance 
would be otherwise unproductive and futile.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West 2002); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1, 4.2 (2003).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, only the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation under 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2003).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2003).  The determination of the merits of the claim must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that 
evidence supporting a claim or being in relative equipoise is 
more than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.




Increased Rating: Sinusitis

Sinusitis detected by x- ray only is noncompensable.  
Sinusitis manifested by one or two incapacitating episodes 
per year requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting is assigned an evaluation of 
10 percent.  Thirty percent is assigned for three or more 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  Fifty percent is assigned following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6510-
6514 (2003).  An incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  Id.

A March 2001 private physician record contains an assessment 
of an upper respiratory infection and that a referral was 
planned for chronic sinusitis.

An April 2001 private physician record reflects that the 
veteran inquired about surgery for his reflux symptoms.  He 
was seen primarily for sinusitis and the medical record 
contains an impression of chronic recurrent sinusitis.  The 
veteran indicated that he still had significant nasal 
congestion and was "quite miserable." 

An April 2001 private medical center record reflects that the 
veteran had had some infections requiring antibiotics and 
that he had been using nasal steroid spray with limited 
results.  The record reflects that examination of the 
veteran's nose revealed huge big boggy turbinates but no 
polyps were seen.  He had a lot of clear postnasal drip.

An April 2001 computed tomography report contains an 
impression of mild mucoperiosteal thickening in the inferior 
aspect of each maxillary antrum.  Mild thickening was noted 
in both infundibular region as well as in the ethmoid air 
cells and in the region of the right frontal recess.  The 
report indicates that the veteran's sinuses were otherwise 
clear with no air-fluid level or bone destruction.

A June 2001 private medical center record contains an 
impression of chronic sinusitis.  He reported that he had 
some intermittent nasal stuffiness and some left-sided, 
retro-orbital and frontal pain.  Examination revealed big 
boggy turbinates and a little deviated septum.

A January 2002 VA sinus examination report reflects that the 
veteran gave a history of more than ten years of some 
difficulty breathing through his nose and a history of 
snoring.  He indicated that he used an over-the-counter 
antihistamine.  The report reveals that an ear, nose and 
throat examination of the veteran was essentially normal 
except for the presence of a significant deviation of the 
nasal septum producing narrowing of the left nasal passage.  
There was some increase in the nasopharyngeal lymphatic 
tissue.  There was also some erythema and edema of the nasal 
mucous membranes overlying the turbinates.  The examiner 
indicated that there was no evidence of acute sinusitis at 
the time of the examination and that the veteran had not 
given a history of recurrent episodes of sinusitis.  The 
examiner also indicated that the veteran had deviation of the 
nasal septum that produced narrowing of the left nasal 
passage airway.  The report reflects that the veteran's 
history and examination was also suggestive of allergic 
rhinitis.

In short, the medical evidence of record reveals one episode 
of sinusitis requiring antibiotic treatment in April 2001.  
In June 2001, he complained of pain and intermittent 
stuffiness.  The January 2002 VA sinus examination report 
reflects that the examiner indicated that the veteran had not 
given a history consistent with recurrent episodes of 
sinusitis.  Specifically, the examination report reflects 
that the veteran complained of difficulty breathing and the 
use of over-the-counter medications.  This evidence is not 
reflective of incapacitating or non-incapacitating episodes 
of sinusitis that more closely approximates the criteria for 
a compensable disability rating under the schedular criteria 
for evaluating sinusitis.  See 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6510-6514 (2003).

In short, the preponderance of the evidence is against the 
veteran's claim of entitlement to a compensable disability 
rating for sinusitis.  Accordingly, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 4.3 (2003).


Increased Rating: Hiatal Hernia

In October 2001, the veteran submitted his increased rating 
claim for his service-connected hiatal hernia condition, at 
which time the condition was rated as 10 percent disabling.  
The February 2002 rating decision reflects that the RO 
increased the veteran's disability rating to 30 percent 
effective in May 2001 and then reduced the rating back to 10 
percent effective in October 2001 due to medical evidence 
revealing the veteran had had successful surgical 
intervention with an improvement in symptoms.  The veteran 
specifically argues that the September 2001 surgery in 
question was not successful and his increased symptoms 
continued.  

A January 2001 private medical record contains an impression 
of persistent reflux.  The veteran indicated that he had a 
fair amount of gastritis and he continued to have an ache in 
his throat, particularly after eating most anything.

A September 2001 letter concerning the veteran's referral for 
refractory gateoespopaheal reflux disease reflects that the 
veteran gave a history of increasing symptoms related to his 
reflux, despite his medication.  He indicated that he had 
reflux almost every day, which was worse if he did not watch 
what he ate.  The letter indicates that physical examination 
of the veteran revealed that his abdomen was soft and 
nondistended, he had normal active bowel sounds, and pH 
monitoring showed some reflux disease.  An 
esophagogastroduodenoscopy showed considerable reflux and a 
hiatal hernia.  The letter reflects that it appeared that the 
veteran had done everything asked of him vis-à-vis the 
conservative management of his condition.  A September 2001 
operation report reflects that the veteran underwent a 
laparoscopic nissen fundoplication for his refractory 
gastroesophageal reflux disease.

A November 2001 private medical record reflects that the 
veteran was still taking Nexium but was asked to stop to see 
if he could do without the medication.  The record also 
indicates that the veteran's abdomen was soft, nontender, 
with active bowel sounds and had no palpable masses.

The January 2002 VA hiatal hernia examination report reflects 
examination of the veteran's abdomen showed four puncture 
scars where he had laparoscopic surgery.  The scars were well 
healed with some pigment changes and some early keloid 
formation.  The report reflects that otherwise, the veterans' 
abdomen was entirely normal with normal bowel sounds, no 
palpable organs or masses, and no hernia.  The report 
reflects that the examiner indicated, apparently based on the 
history given by the veteran, that the veteran had had an 80 
to 90 percent improvement of his GERD symptoms.  The examiner 
concluded that the veteran therefore had some residual 
symptoms of epigastrium distress.

A March 2002 VA medical record reflects that there was no 
need for the veteran to also come to VA for medical treatment 
as he already had a primary medical provider from whom he 
received his medications.

A letter from a private physician, dated in April 2002, 
reflects that the physician indicated that the veteran 
continued to have difficulty with reflux disease despite the 
nissen fundoplication and continued to take Nexium.

Private medical records dating from March 2002 to June 2002 
reflect that the veteran's GERD was controlled with Nexium.  
An August 2002 private medical record indicates that he was 
frustrated with having to still take Nexium.

An April 2003 private medical record reflects that the 
veteran's then current medications included Nexium.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  Thereunder, a 10 percent rating is warranted for 
a hiatal hernia with 2 or more of the symptoms required for a 
30 percent rating, but of lesser severity than is required 
for that rating.  A 30 percent rating requires persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain, all of which is productive of a considerable impairment 
of health.  A 60 percent rating requires symptoms of pain, 
vomiting, material weight loss, and hematemesis or melena, 
with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (2003).

The medical evidence of record shows that the veteran's 
service-connected condition was manifested by persistent 
reflux symptoms, and the necessity to take medication and to 
monitor his diet prior to his September 2001 laparoscopic 
nissen fundoplication.  The medical evidence of record 
reflects that the veteran continued to have difficulty with 
reflux disease after of the September 2001 nissen 
fundoplication and he continued to take medication and 
monitor his diet.  The January 2002 VA hiatal hernia 
examination report, however, reflects that the veterans' 
abdomen was entirely normal with normal bowel sounds, no 
palpable organs or masses, and no hernia.  While his private 
medical records reveal that he continued to take medication 
to control his residual gastric disease symptoms, the medical 
records do not reflect that at any time in the appeal period 
has the veteran's hiatal hernia with GERD been manifested by 
dysphagia, pyrosis, or regurgitation accompanied by 
substernal or arm or shoulder pain.  In view of this, a basis 
upon which to assign a rating in excess of 30 percent prior 
to October 2001, or in excess of 10 percent thereafter, has 
not been presented.  Accordingly, the appeal is denied.  
 
In short, the preponderance of the evidence is against an 
increased rating for the veteran's service-connected hiatal 
hernia with GERD.  Accordingly, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 4.3 (2003).

Conclusion

In reaching the decisions contained herein, the Board notes 
that the medical evidence does not indicate that either 
disability presents manifestations that could be regarded as 
presenting an exceptional or unusual disability and the 
evidence is not reflective of factors that take either 
service-connected condition outside of the norm.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that neither disability at issue warrants referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2003).


ORDER

A compensable disability rating for sinusitis is denied.

An increased rating for a hiatal hernia with GERD prior to or 
since October 1, 2001 is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



